DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
The amendment filed 03/14/2022 has been entered. Claims 1-11 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application SE1750451-5 filed on 04/18/2017. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?

  Yes claims 1 is directed towards a method. Claim 11 is directed towards a system.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 and 11 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of determining a lift condition based on determining a residual value via an estimation function corresponding to a differential between a measured value and an estimated value. This is similar to a human determining a function that is used to determine a difference between two values. Furthermore, determining the lift condition is similar to a human identifying the lift condition when the difference is over a threshold. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the robot.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 11 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The additional limitations include collecting driving data and collecting measured inertia data. The Robot in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) receives the data that is transmitted from the computer system and does not perform any further functions.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1 and 11 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  the collection step, referred to above as insignificant extra-solution activity, is not considered significantly more because loading is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1 and 11: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Claims 2-3, 9-10 are considered part of the insignificant extra solution computation process. For claim 4, see art rejection for evidence of Well-understood, routine and conventional nature of labeling of states in a behavior tree. For claim 12, see art rejection for evidence of well-understood, nature of the program flow and control, as well as structure of the behavior tree. Furthermore, for sending commands MPEP 2106.05(d)(II) states that Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 9, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnittman(US20150197012).
Regarding claim 1, Schnittman teaches a method in a self-propelled robotic tool, comprising at least one driving wheel, the method detecting lifting of the self-propelled robotic tool from the ground, the method comprising:
collecting driving data related to the driving of said at least one driving wheel([0061] disclosing the controller monitors the encoder rate of the wheel rotation);
collecting measured inertia data from an inertial measurement unit IMU in the self-propelled robotic tool([0061] disclosing the controller monitors the IMU rate of rotation);
determining via an estimation function, a residual parameter corresponding to a differential between said measured inertia data and estimated inertia data resulting from said driving data being input to said estimation function or between said driving data and estimated driving data resulting from said measured inertia data being input to an inverse of said estimation function([0061] disclosing determining if the issued command and the actual movement of the robot are the same by monitoring the gyro “IMU” and command rate are within tolerance “residual parameter”. See also [0067] disclosing the controller determines if the encoder rate of change and the IMU rate of change are within a tolerance rate of change compared to a commanded rate of travel at decision block. It is understood that a function “estimation function” is used in comparing the command value to the IMU and making a decision); and
determining a lifting condition based on said residual parameter([0067] disclosing the controller determines if the encoder rate of change and the IMU rate of change are within a tolerance rate of change compared to a commanded rate of travel at decision block, when the parameters are not within a threshold it is determined that there is beaching “lifting condition”. Beaching is defined in [0067] as at least one of the wheels do not touch the floor).

Regarding claim 2, Schnittman teaches the method according to claim 1, wherein said IMU includes a device in a group comprising gyroscopes and accelerometers ([0050] disclosing the IMU comprises gyroscopes and accelerometers).

Regarding claim 9, Schnittman teaches The method according to claim: 1, wherein a slope detection parameter is input to said estimation function([0075] disclosing determining a tilt angle “slope” is input in determining that the robot is tilted “lifted”, which is understood to be input in an estimation function to determine a decision).

Regarding claim 10, The method according to claim 1, wherein said driving data corresponds to a detected rotational movement of said at least one wheel([0061] disclosing the controller monitors the encoder rate of the wheel rotation).

Regarding claim 11, Schnittman teaches A self-propelled robotic tool comprising a lifting detection device, configured to detect lifting of the self-propelled tool from the ground, wherein the self- propelled robotic tool comprises at least one driving wheel and an inertial measurement unit , wherein the lifting detection device is configured to:
collect driving data related to the driving of said at least one driving wheel, as well as measured inertia data from the IMU ([0061] disclosing the controller monitors the encoder rate of the wheel rotation, ([0061] disclosing the controller monitors the IMU rate of rotation);
determine via an estimation function, a residual parameter corresponding to a differential between said measured inertia data and estimated inertia data resulting from said driving data being input to said estimation function or between said driving data and estimated driving data resulting from said measured inertia data being input to an inverse of said estimation function ([0061] disclosing determining if the issued command and the actual movement of the robot are the same by monitoring the gyro “IMU” and command rate are within tolerance “residual parameter”. See also [0067] disclosing the controller determines if the encoder rate of change and the IMU rate of change are within a tolerance rate of change compared to a commanded rate of travel at decision block. It is understood that a function “estimation function” is used in comparing the command value to the IMU and making a decision); and
determine a lifting condition based on said residual parameter ([0067] disclosing the controller determines if the encoder rate of change and the IMU rate of change are within a tolerance rate of change compared to a commanded rate of travel at decision block, when the parameters are not within a threshold it is determined that there is beaching “lifting condition”. Beaching is defined in [0067] as at least one of the wheels do not touch the floor).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable by Schnittman(US20150197012) in view of Gilbert(US8438695).
Regarding claim 3, Schnittman teaches the method according to claim 1. Schnittman does not teach wherein said driving data corresponds to an electric motor driving current or voltage, which drives said wheel.
Gilbert teaches wherein said driving data corresponds to an electric motor driving current or voltage, which drives said wheel(col 47 lines 10-21 disclosing a current sensor that monitors the current supplied “driving data” to the driving wheels and determines is a stasis “lift” occurs based on the current. Col 47 lines 32-40 discloses a stasis condition is when wheels are disengaged from the floor)
Schnittman and Gilbert are analogous art because they are in the same field of endeavor, autonomous vacuum robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schnittman to incorporate the teaching of Gilbert of wherein said driving data corresponds to an electric motor driving current or voltage, which drives said wheel in order to determine a lift condition of the robot.

Regarding claim 4, Schnittman as modified by Gilbert teaches The method according to claim 3, wherein, when the self-propelled robotic tool is stationary, a dither current is applied to the electric motor, such that an inertia data response is obtained when said at least one driving wheel is connected to the ground (Schnittman [0083]-[0085] disclosing applying a wiggle command, which is interpreted as a dither current as it is understood that a command sends a current to the motor, the wiggle and monitoring the inertia sensors to determine if the response is within a threshold, i.e. determining if there is an inertia response is realized and within a threshold due to the command to determine if the robot if the robot is on the ground, otherwise it is determined that the robot is in stasis “lifted”).

Regarding claim 5, Schnittman as modified by Giblert teaches method according to claim 3, wherein, when the self- propelled robotic tool is moving in a constant pace, a dither current is applied to the electric motor, such that an inertia data response is obtained when said at least one driving wheel is connected to the ground(Schnittman [0066] disclosing as a robot is moving forward “constant pace” a wiggle command “dither current” may be given to the robot. [0083] disclosing the wiggle and monitoring the inertia sensors to determine if the response is within a threshold, i.e. determining if there is an inertia response is realized and within a threshold due to the command to determine if the robot if the robot is on the ground, otherwise it is determined that the robot is in stasis “lifted”).

Regarding claim 6, Schnittman teaches The method according to claim 1, wherein at least two wheels are driven by electric motors ([0042] disclosing at least two driven wheels by electric motors).
Schnittman does not teach and said driving data corresponds to electric motor driving currents or voltages of said at least two wheels.
Gilbert teaches and said driving data corresponds to electric motor driving currents or voltages of said at least two wheels (col 47 lines 10-21 disclosing a current sensor that monitors the current supplied “driving data” to the driving wheels and determines is a stasis “lift” occurs based on the current).
Schnittman and Gilbert are analogous art because they are in the same field of endeavor, autonomous vacuum robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schnittman to incorporate the teaching of Gilbert of said driving data corresponds to electric motor driving currents or voltages of said at least two wheels in order to determine a lift condition of the robot based on the current.

Claim 8 Schnittman as modified by Gilbert taches the method according to claim 6, wherein, when the self- propelled robotic tool is moving in a constant pace, different driving signals are applied to the electric motors, such that differential spinning of said driving wheels is determined as a lifting condition(Schnittman [0064]-[0067] disclosing executing two wiggles in opposite direction, i.e. different signals are applied to the motors to determine to determine a beaching “lifting” condition. Wiggling is interpreted as differential spinning of driving wheels in order to move left and right, beaching is determined when the encoder rate of wheel rotation is not within threshold with the wiggle command signal).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 is allowable for disclosing a method in a self-propelled robotic tool, comprising at least one driving wheel, the method detecting lifting of the self-propelled robotic tool from the ground, the method comprising:
collecting driving data related to the driving of said at least one driving wheel,
collecting measured inertia data from an inertial measurement unit IMU in the self-propelled robotic tool;
determining via an estimation function, a residual parameter corresponding to a differential between said measured inertia data and estimated inertia data resulting from said driving data being input to said estimation function or between said driving data and estimated driving data resulting from said measured inertia data being input to an inverse of said estimation function;
determining a lifting condition based on said residual parameter;
Wherein at least two wheels are driven by electric motors and said driving data corresponds to electric motor driving currents or voltages of said at least two wheels;
 wherein, when the self- propelled robotic tool is stationary, counteracting driving signals are applied to the electric motors, such that the self-propelled robotic tool remains stationary while the driving wheels are connected to the ground, and wherein spinning of said driving wheels is determined as a lifting condition.
				Response to Arguments
Applicant’s arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding the 35 U.S.C 101 rejection, that “the office action overlooks the fact that two sensors are involved in the claims that collect data regarding real-world data for use in determining the state of the robotic tool”, the use of sensors alone to determine a state of a robotic tool, does not define the attitude of the robotic tool. For instance, a camera can determine that there is an object in front of the vehicle, but the vehicle still needs a control step to determine an action corresponding to the sensor determination. Data gathered by sensors are considered insignificant extra-solution activity and is not considered significantly more because loading is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

With respect to applicant’s arguments regarding the 35 U.S.C 102 rejection, that “the use of an estimation function to derive similar data for use in determining residual parameter is not described in Schnittman... and that Schnittman fails to describe an estimate for inertia based on driving data and vice versa”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. estimate of inertia data based on driving data or estimate for driving data based on inertia data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 11 are interpreted as comparing measured inertial data to estimated inertial data using an estimation function. Applicant is encouraged to amend the claim language, by incorporating commas or periods, in order to clarify the claim limitation according to the invention, i.e. in order to clarify an estimate for inertia based on driving data and vice versa. Schnittman teaches comparing the whether an issued command rate of rotation “estimated driving data” and an IMU value rate of rotation are within tolerance. It is understood that a function “estimation function” is used in comparing the command value to the IMU and making a decision.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US9908432 teaches detecting a stuck or lifted state when the current applied to a motor is over a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664